DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 7, 8, 9, 14, 15, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Cantley et al. US 2014/0355865, hereinafter Cantley in view of Savagaonkar et al. US 2017/0053125 hereinafter, Savagaonkar.

As per claim 1. (Currently Amended) Cantley discloses acquiring characteristic information of photos and a degree of matching between the two: 
acquiring characteristic information of each of a plurality of photos in an album; determining, based on the characteristic information, a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders; 
(Cantley, par. [0047] lines 8-18:  “In exemplary embodiments, the key attributes of the two are more check images are determined to be similar utilizing algorithms, operators, or programs that include frequency image data, image hashing and fingerprinting techniques, data matching and threshold calculations, hash value comparisons between images, and the like. For example, an algorithm may compare the perceptual hashes of two images to determine if the bit difference between the two hashes is above a preset level.”)

Cantley discloses a method of determining similarity between the two images are above a match threshold: and generating at least one aggregation folder in the album, when the plurality of photos in the album comprises photos whose storage orders are successive and matching degree is greater than or equal to a preset threshold, 
(Cantley [0059] As illustrated at decision block 404, it is determined whether or not the portion of the first check image and the portion of the second check image are above a match threshold. The match threshold includes, for example, a quantity, range, value, or percentage related to pixel/texel quantity, pixel/texel offset, opacity values, color saturation, and the like.)

	With respect to claim 1, Cantley does not explicitly discloses generating folders to aggregate photos whose storage orders are successive:
folder is configured to aggregate the photos whose storage orders are successive and matching degree is greater than or equal to the preset threshold.  

However, Savagaonkar discloses a method of generating folder to aggregate files whose storage orders may be indexed (e.g., “photos whose storage orders are successive”) such that they are associated the folder directories: 
(Savagaonkar, [0011] lines 7-14: “the processor applies one or more functions to a file name associated with the encrypted file name to generate an access hash value for the directory entry, and stores the access hash value in a directory indexing structure such that it is associated with the directory entry.”)

Thus, one having ordinary skill in the art before the effective filing date of claimed invention would have been motivated to incorporate the teachings of Savagaonkar in Cantley for the advantageous purpose of generating an access hash value for the directory entry, and stores the access hash value in a directory indexing structure to improve searching/browsing images based on the degree of similarity. 
For instance, Cantley discloses a method of image hashing, threshold calculation and hash value comparisons between images for determining the degree of similarity between the two images, followed by storing “THE AT LEAST TWO CHECK IMAGES IN A STORAGE DEVICE FOR FURTHER PROCESSING OR FURTHER ANALYSIS” (See Cantley FIG.3, element 312) wherein the teachings of Savagaonkar may be applied to enhance browsing files of images wherein aggregated image files may be uniquely identified under the uniquely named directory entry associated with the image file names (See Savagaonkar [0029] lines 7-11)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Savagaonkar into the system of Cantley because, they are analogous art as being directed to the same field of endeavor, the method of enhanced indexing of large volume of files/records in a file system. (See Cantley par. [0001] and Savagaonkar par. [0011], [0052])

As per claim 2. (Original) Cantley does not explicitly discloses generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders:

  The photo processing method of claim 1, wherein generating at least one aggregation folder comprises: generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders. 

However, Savagaonkar discloses a method of generating files and folders in a fixed index structure (e.g., “album remain unchanged storage orders”) access hash value for searching files in a directory:
(Savagaonkar, [0011] lines 7-14: “the processor applies one or more functions to a file name associated with the encrypted file name to generate an access hash value for the directory entry, and stores the access hash value in a directory indexing structure such that it is associated with the directory entry.”
Savagaonkar, [0046] “An index structure access hash value may be used to search for files in a directory. In an embodiment, an index structure access hash value may be used to complete a readdir operation. Since the layout of a directory index structure may be based on an index structure access hash, a given directory entry may result in a fixed index structure access hash value, regardless of whether a user has access to a directory encryption key.”)

Thus, one having ordinary skill in the art before the effective filing date of claimed invention would have been motivated to incorporate the teachings of Savagaonkar in the combined system of Cantley for the advantageous purpose of minimizing a number of file lookups required to locate a file object that is stored on the hard disk storage device. This improves the efficiency of the file system and minimizes the time required for storage and retrieval of file objects. (See Savagaonkar col. 3, lines 4-8)

Claims 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley in view of Savagaonkar and further in view of HONG, US 2015/0142742 hereinafter, Hong.
 
As per claim 3. (Original) Cantley discloses a method of using image hashing and threshold calculation to determine if the difference between the two hashes is above a preset level:
The photo processing method of claim 2, wherein generating at least one aggregation folder, when the plurality of photos in the album comprises photos whose storage orders are successive and matching degree is greater than or equal to a preset threshold, 
(Cantley, [0047] lines 8-18:  “In exemplary embodiments, the key attributes of the two are more check images are determined to be similar utilizing algorithms, operators, or programs that include frequency image data, image hashing and fingerprinting techniques, data matching and threshold calculations, hash value comparisons between images, and the like. For example, an algorithm may compare the perceptual hashes of two images to determine if the bit difference between the two hashes is above a preset level.”)

Cantley discloses a method of identifying duplicate images: comprises: determining, according to storage orders, whether to mark every two adjacent photos with the same identity or not, wherein each of the plurality of photos is allowed to mark just once, and the photos corresponding to the same identity have successive storage orders; 
(Cantley [0020] “In some embodiments, the images include images of check or other financial records captured by an account holder or other entity. In particular embodiments, two or more check images having similar key attributes are determined, and these two or more check images are compared. If the check images are duplicates, they can be stored for further processing.”)

With respect to claim 2, Cantley does not explicitly discloses a method of generating at least one aggregating folder to aggregate photos:
marking the two adjacent photos with the same identity if the two adjacent photos have successive storage orders and a matching degree greater than or equal to the preset threshold; marking the two adjacent photos with different identities if the two adjacent photos have successive storage orders and a matching degree less than the preset threshold; and generating at least one aggregating folder to aggregate the photos with the same identity. 
However, Hong discloses a method of generating folders and file names by corresponding to the globally unique content ID (e.g., “photos with the same identity”) and aggregated files may be stored with the individual hash directory:
(Hong [0006] “Other conventional systems may use a globally unique ID to reference a file and map the globally unique ID to a location of the file on a computing device.”
(Hong [0076] lines 32-41: “In some other implementations, each of said files stored in said folder may correspond to a hash value as a content ID which reproducibly identifies content of the files respectively, and the content ID corresponding to the folder (or the directory) may be a hash value generated from the hash values corresponding to said files. For example, the content ID corresponding to the folder (or the directory) may be a hash value generated from the hash values and file names corresponding to the files stored in the folder”) 
Hong [0116] In some implementations, an individual hash directory may also store a hash value representing all of the files accessible by the system. For example, all of the files accessible by the system may be aggregated and the value obtained by calculating a hash of the aggregated files may be stored with the individual hash directory. In some implementations, the hash value may be stored in a reference file associated with and/or part of the hash directory)

Thus, one having ordinary skill in the art before the effective filing date of claimed invention would have been motivated to incorporate the teachings of Hong in the combined system of Cantley for the advantageous purpose of enhancing the access of file system wherein names of files and directories are globally unique for searching and browning in the file system.

As per claim 4. (Original) Cantley discloses a method of determining the difference between the two images based on the time stamps of image captured: 
The photo processing method of claim 3, wherein determining a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders, comprises: determining a matching degree between every two adjacent photos of the plurality of photos, according to storage orders formed by shooting times; wherein generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders, comprises: generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders formed by shooting times.  
(Cantley [0067] lines 20-33: “For example, if the time stamp on the first check image is 10:01 and the time stamp on the second check image is 12:17, such differences in the time stamps can be considered to be significant. In still other embodiments, whether or not the identified differences between the portions of the first and second check images are significant is based on the position of the markings in the portions of the first and second check images. As detailed above, detected differences in the positioning of the markings can be due to physical differences in the first and second checks when the images were captured, faulty capture device, faulty capture techniques, and so forth. In such cases, the differences may be considered to be significant or insignificant.”)

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley in view of Savagaonkar and further in view of Lauria et al., US 20100318501 hereinafter, Alaimo.

As per claim 5. (Currently Amended) The photo processing method of claim 1, wherein the method further comprises: Cantley does not explicitly discloses: deleting the aggregation folder when there is no photo in it.  
However, Alaimo discloses a method for configuring rules in the system for allowing the delete of empty directories, but prevent modification if a directory contains any files:
(Alaimo [0029] “Furthermore, rules may be based on whether a directory contains certain file types and/or immutable data, thereby providing a level of enforcement around folders in addition to files within the immutable area. For instance, rules may allow the rename /delete of empty directories, but prevent modification if a directory contains any files. Stated another way, rules can ensure, for any files in the immutable area, the full path to the file would not be changeable.”)

Thus, one having ordinary skill in the art before the effective filing date of claimed invention would have been motivated to incorporate the teachings of Alaimo in the combined system of Cantley for the advantageous purpose of optimizing storage space by eliminating unnecessary files/folder from the file system.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley in view of Savagaonkar and further in view of Both, US 7,412,449 hereinafter Both.

As per claim 6. (Currently Amended) The photo processing method of claim 1, wherein the method further comprises: Cantley does not explicitly discloses setting the photo with the earliest shooting time in each of the folder to be a cover:

setting the photo with the earliest shooting time in each of the at least one aggregation folder to be a cover thereof. 
 
However, Both discloses a method of storing files in terms of the hash slots with given fixed-length hexadecimal values as names wherein each and every hexadecimal value within a range that starts at the lowest possible hexadecimal value for the fixed length (which is all zeros) and ends at the highest possible hexadecimal value for the fixed length (which is all f's). 


  
    PNG
    media_image1.png
    610
    999
    media_image1.png
    Greyscale


 (Both, col.4 lines 5-15: “The hash slots 406 are given fixed-length hexadecimal values as names. There is a hash slot 406 provided for each and every hexadecimal value within a range that starts at the lowest possible hexadecimal value for the fixed length (which is all zeros) and ends at the highest possible hexadecimal value for the fixed length (which is all f's). The number of hash slots 406 provided within a subdirectory 404 is therefore dependent on that fixed-length. For instance, if the hash slots are given one-digit hexadecimal values, there will be sixteen hash slots that are labeled from Oto f ( e.g., 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, a, b, c, d, e, and f).)

Thus, one having ordinary skill in the art before the effective filing date of claimed invention would have been motivated to incorporate the teachings of Both in the combined system of Cantley for the advantageous purpose of improving easy access to the files in the directory entry for searching/browsing images such that files and directories may be ordered and indexed within a range that starts at the lowest possible hexadecimal value for the fixed length and ends at the highest possible hexadecimal value.

As per claim 7. (Original) Cantley discloses a method of acquiring hash values of each of the plurality of photos by a perceptual hash algorithm: The photo processing method of claim 1, wherein acquiring characteristic information of each of a plurality of photos in an album, comprises: acquiring hash values of each of the plurality of photos in the album by a perceptual hash algorithm and determining the hash values of each of the plurality of photos as the characteristic information thereof.  
(Cantley [0047] In exemplary embodiments, the key attributes of the two are more check images are determined to be similar utilizing algorithms, operators, or programs that include frequency image data, image hashing and fingerprinting techniques, data matching and threshold calculations, hash value comparisons between images, and the like. For example, an algorithm may compare the perceptual hashes of two images to determine if the bit difference between the two hashes is above a preset level.)

As per claim 8. (Currently Amended) A photo processing device, comprising: an acquiring module configured to acquire characteristic information of each of a plurality of photos in an album; a determining module configured to determine, based on the characteristic information, a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders; and a generating module configured to generate at least one aggregation folder in the album, when the plurality of photos in the album comprises photos whose storage orders are successive and matching degree is greater than or equal to a preset threshold, wherein each of the at least one aggregation folder is configured to aggregate the photos whose storage orders are successive and matching degree is greater than or equal to the preset threshold. 

Claims 8 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 9. (Original) The photo processing device of claim 8, wherein the generating module is configured to generate at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders.  

Claims 9 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 10. (Original) The photo processing device of claim 9, wherein the generating module is configured to: determine, according to storage orders, whether to mark every two adjacent photos with the same identity or not, wherein each of the plurality of photos is allowed to mark just once, and the photos corresponding to the same identity have successive storage orders; mark the two adjacent photos with the same identity if the two adjacent photos have successive storage orders and a matching degree greater than or equal to the preset threshold; mark the two adjacent photos with different identities if the two adjacent photos have successive storage orders and a matching degree less than the preset threshold; and generate at least one aggregating folder to aggregate the photos with the same identity. 

Claims 10 is analogous to claim 3 and is rejected under the same rationale as indicated above.
 
As per claim 11. (Original) The photo processing device of claim 10, wherein the determining module is configured to determine a matching degree between every two adjacent photos of the plurality of photos, according to storage orders formed by shooting times; the generating module is configured to generate at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders formed by shooting times.  

Claims 11 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 12. (Currently Amended) The photo processing device of claim 8, wherein the device further comprises a deleting module configured to delete the aggregation folder when there is no photo in it.  
Claims 12 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 13. (Currently Amended) The photo processing device of claim 8, wherein the device further comprise a setting module configured to set the photo with the earliest shooting time in each of the at least one aggregation folder to be a cover thereof. 

Claims 13 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 14. (Original) The photo processing device of claim 8, wherein the acquiring module is configured to acquire hash values of each of the plurality of photos in the album by a perceptual hash algorithm and determining the hash values of each of the plurality of photos as the characteristic information thereof.  

Claims 14 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 15. (Currently Amended) A computer equipment, comprising a memory, a processer, and a computer program stored in the memory and executable by the processor, when executing the computer program the processor implementing the steps of: acquiring characteristic information of each of a plurality of photos in an album; determining, based on the characteristic information, a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders; and generating at least one aggregation folder in the album, when the plurality of photos in the album comprises photos whose storage orders are successive and matching degree is greater than or equal to a preset threshold, wherein each of the at least one aggregation folder is configured to aggregate the photos whose storage orders are successive and matching degree is greater than or equal to the preset threshold. 

Claims 15 is analogous to claim 8 and is rejected under the same rationale as indicated above.
 
As per claim 16. (Original) The computer equipment of claim 15, wherein the processor executes the operation of generating at least one aggregation folder, the step as follow is implemented: generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders. 

Claims 16 is analogous to claim 9 and is rejected under the same rationale as indicated above.
 
As per claim 17. (Original) The computer equipment of claim 16, wherein the processor executes the operation of generating at least one aggregation folder, when the plurality of photos in the album comprises photos whose storage orders are successive and matching degree is greater than or equal to a preset threshold, the steps as follow are implemented: determining, according to storage orders, whether to mark every two adjacent photos with the same identity or not, wherein each of the plurality of photos is allowed to mark just once, and the photos corresponding to the same identity have successive storage orders; marking the two adjacent photos with the same identity if the two adjacent photos have successive storage orders and a matching degree greater than or equal to the preset threshold; marking the two adjacent photos with different identities if the two adjacent photos have successive storage orders and a matching degree less than the preset threshold; and generating at least one aggregating folder to aggregate the photos with the same identity.  

Claims 17 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 18. (Original) The computer equipment of claim 17, wherein the processor executes the operation of determining a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders, the steps as follow are implemented: determining a matching degree between every two adjacent photos of the plurality of photos, according to storage orders formed by shooting times; wherein the processor executes the computer program for generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders, comprises: generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders formed by shooting times. 

Claims 18 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 19. (Currently Amended) The computer equipment of claim 15, wherein the processor executes the computer program to delete the aggregation folder when there is no photo in it. 

Claims 19 is analogous to claim 5 and is rejected under the same rationale as indicated above.
 
As per claim 20. (Currently Amended) The computer equipment of claim 15, wherein the processor executes the computer program to set the photo with the earliest shooting time in each of the at least one aggregation folder to be a cover thereof.   

Claims 20 is analogous to claim 6 and is rejected under the same rationale as indicated above.



Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

SYSTEM AND METHOD FOR IMPROVED SERVER PERFORMANCE FOR A DEEP FEATURE BASED COARSE-TO-FINE FAST SEARCH (Hsiao et al., US 2016/0267637) - Disclosed are systems and methods for improving interactions with and between computers in a search system supported by or configured with search servers or platforms. The systems interact to identify and retrieve data across platforms, which data can be used to improve the quality of results data used in processing interactions between or among processors in such systems.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154